Citation Nr: 1131938	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for a left inguinal hernia scar prior to May 4, 2010, and to a rating higher than 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied entitlement to a compensable rating for a left inguinal hernia scar.

A January 2009 Board decision denied the Veteran's claim.  Pursuant to a Joint Motion for Remand, in a December 2009 Order, the United States Court of Appeals for Veterans Claims remanded the claim to the Board for readjudication, in accordance with the Joint Motion.  In March 2010, the Board remanded the case for additional development.  In an April 2011 rating decision, the RO increased the Veteran's disability rating for the left inguinal hernia scar to 10 percent effective May 4, 2010.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In light of the Veteran's complaints of chronic pain in the scrotum, buttocks and left leg, in a May 2011 statement the Veteran's representative requested a neurological examination to evaluate for nervous system pathology related to the Veteran's left hernia repair.  The Board finds that symptoms related to the hernia repair scar and symptoms related to nerve damage from the hernia repair are distinct from one another and are evaluated under separate diagnostic codes.  Accordingly, the Board interprets the May 2011 statement as a claim for service connection for neurological impairment secondary to the Veteran's left hernia repair.  

The issue of entitlement to service connection for neurological impairment secondary to the Veteran's left hernia repair has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  





FINDINGS OF FACT

1.  Prior to May 4, 2010, the Veteran had a left inguinal hernia scar that measured about 5 centimeters and was manifested by mild hyperpigmentation.  There was no evidence of limited motion or loss of function of the affected area; the scar was nontender, superficial, stable, and did not adhere to underlying tissue; and there had been no evidence of edema, inflammation, or keloid.

2.  Since May 4, 2010, the Veteran's left inguinal hernia scar measures 12 centimeters by maximum with of 5 millimeters, it is hyperpigmented and slightly depressed, and is now manifested by tenderness.  There is no evidence of limited motion or loss of function of the affected area, or adherence to the underlying tissue, ulceration, or breakdown of the skin.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left inguinal hernia scar prior to May 4, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2008) and (2010).

2.  The criteria for a rating in excess of 10 percent for left inguinal hernia scar from May 4, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in February and March 2006; a rating decision in May 2006; a statement of the case in August 2006; and a supplemental statement of the case in April 2011.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claim. Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claim, and therefore the error was harmless).  

Increased Ratings

The Veteran asserts that he is entitled to an initial compensable rating for his left inguinal hernia scar prior to May 4, 2010, and to a rating higher than 10 percent thereafter, because the scar causes him severe discomfort and pain that radiates to his legs and causes numbness in his scrotum and legs.  He claims that his disability makes it difficult to lift heavy objects and stand for prolonged periods of time.  He also claims that the pain causes him to miss one day of work per month.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that, while the claim was on appeal, the applicable rating criteria for skin disorders were revised effective October 23, 2008.  38 C.F.R. § 4.118 (2010); 73 Fed. Reg. 54,710 (Sept. 23, 2008).

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (2003), 69 Fed. Reg. 25179 (2004).

The revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  73 Fed. Reg. 54,710 (Sept. 23, 2008).  However, the regulations also indicate that a Veteran who was rated under Diagnostic Codes 7800 to 7805 prior to October 23, 2008, can request review of under the new criteria irrespective of whether the disability has increased, but that the effective date of any increase under the new rating criteria cannot be effective before October 23, 2008.  38 C.F.R. § 4.118 (2010).

Prior to May 4, 2010, the disability due to the Veteran's left inguinal hernia scar was assigned a 0 percent rating under a general set of criteria applicable to skin conditions found at 38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).  According to Diagnostic Code 7805, in effect prior to October 2008, other scars are to be evaluated based on the limitation of function of the affected body part.  Here, the March 2006 examination report and contemporary VA treatment records do not show that the Veteran's left inguinal hernia scar caused any limitation of function to the affected body area.  Therefore, a discussion of the rating criteria for the affected body part is not needed here.

Also under the criteria in effect prior to October 2008, a 10 percent disability rating is warranted for scars that are deep or that caused limited motion in an area or areas exceeding 6 square inches (39 square centimeters).  Scars covering a larger area or areas receive a higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118 (2008).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2008).

Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  38 C.F.R. § 4.118 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2) (2008).

Under Diagnostic Codes 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2008).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2008).

Subsequent to October 23, 2008, non-burn related scars that do not affect the head, face or neck, may be rated under the diagnostic codes and criteria that follow.  73 Fed. Reg. 54708 (September 23, 2008).  Under the revised Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  Scars covering a larger area or areas receive a higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 Note (1) (2010).

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118 (2010).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2010).

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118 (2010).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2010).

Prior to May 4, 2010, the record contains a March 2006 VA examination report that shows complaints of pain in the inguinal region when the Veteran lifted heavy weights or stood for a prolonged period of time.  He also stated that the pain radiated to his buttocks.  He claimed to have occasional constipation but denied having any blood in his stools or any other complaints.  Physical examination of the Veteran's left side revealed a 5 centimeter scar on the left inguinal area that was nontender to palpation.  There was no adherence to the underlying tissue, no area of induration, and no inflexibility of the skin.  The texture of the skin was regular.  The scar was superficial and stable with no elevation or depression.  Hyperpigmentation was noted.  However, no edema, inflammation, or keloids were found.  The scar did not cause limitation of motion or function.  The Veteran was diagnosed with a well healed left inguinal scar.  The examiner also noted that no hernia was seen or palpable.

VA treatment notes in November 2008 show complaints of left groin pain.  The pain was described as dull, like arthritis.  The clinician noted old hernia incisions, well healed.  There were no masses.  There was a small defect in the left inguinal canal.  The impression was possible recurrent left inguinal hernia, easily reducible.  In July 2009, the Veteran was seen for left groin pain for five years.  The pain radiated across his left hip and back of his hip.  There was no bulging, no hernia, no leg edema, and no guard.  The assessment was hernia versus arthritis of the left hip joint.  In October 2009, the Veteran was seen for left leg pain radiating to the left hip.  He was treated for left knee arthritis.  

With respect to the criteria found at Diagnostic Codes 7801 to 7805 (in effect prior to October 23, 2008), and the criteria found at Diagnostic Codes 7801 to 7804 (in effect since October 23, 2008), the Board finds that the evidence shows that the disability due to the Veteran's scar does not meet the criteria for a compensable disability rating prior to May 4, 2010.  38 C.F.R. § 4.118 (2008 & 2010).

With respect to the older criteria, the evidence does not show limitation of motion caused by the left inguinal hernia scar to warrant a compensable evaluation under Diagnostic Code 7805.  Also, the VA examiner noted that the scar was not deep, and that it was not adhered to the underlying tissue to warrant a compensable rating under Diagnostic Code 7801.  Moreover, the scar measured 5 centimeters, and its measurements, therefore, did not warrant a compensable rating under the revised criteria of Diagnostic Codes 7801 and 7802.  38 C.F.R. § 4.118 (2008 & 2010).

Further, on examination, there were no objective medical findings that showed the left inguinal hernia scar was unstable or resulted in painful motion to warrant a compensable rating under the either version of Diagnostic Codes 7803 and 7804.  38 C.F.R. § 4.118 (2008 & 2010).

After a review of the record, the Board finds that neither version of Diagnostic Codes 7801-7805 provides the Veteran with entitlement to a compensable rating.  A determination of whether the new regulation produces a genuinely retroactive effect is not necessary.  A compensable rating is not warranted under any potentially applicable diagnostic code in effect prior to, or from the October 23, 2008 revision.  Schafrath v. Derwinski, 1 Vet App. 589 (1991).  The Board finds that the evidence does not show that the symptoms of the left inguinal hernia scar, overall, warranted a compensable disability rating prior to May 4, 2010.  The preponderance of the evidence is against the claim for a compensable rating prior to May 4, 2010.

After May 4, 2010, the evidence consists of a VA examination report dated in March 2010.  That report shows complaints of chronic pain in the left scrotum, the buttocks and down the left leg.  The pain was worsened by lifting and standing.  The Veteran worked as a construction worker, both in a supervisory capacity, and doing manual labor and some heavy lifting.  The Veteran did not require a hernia truss or belt.  On physical examination, there was a well-healed left hernia incision scar measuring 12 centimeters by maximum with of 5 millimeters.  It was slightly tender to palpitation on the lateral aspect.  There was no skin breakdown.  It was described as superficial with no underlying tissue damage or loss.  There was no limitation of motion or function.  There was no redness, inflammation, edema, or keloid formation.  The scar was not adherent to underlying tissue.  The contour of the scar was slightly depressed in the middle portion.  Texture was normal.  The scar was hyperpigmented.  The scar was not indurated or inflexible.  The examiner found no recurrence of the left inguinal hernia.  It was noted that an August 2009 ultrasound of the groin did not show a left inguinal hernia.  Mono filament nylon testing of sensation yielded inconsistent results in a non-anatomic distribution.  The examiner opined that the residual scar from the left inguinal hernia repair did not cause marked interference with employment.

Under the revised criteria found at Diagnostic Codes 7801 to 7804 (in effect since October 23, 2008), the Board finds that the disability manifested by the Veteran's left inguinal hernia scar does not warrant a rating in excess of 10 percent under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2010).

Here, the May 2010 VA examiner observed that there was evidence of tenderness on palpitation of the left inguinal hernia scar.  Under Diagnostic Code 7804, a single painful scar meets the criteria for a 10 percent rating.  The evidence does not show that the Veteran has more than one service-connected residual scar, and, the measurements of left inguinal hernia scar do not meet the criteria for a compensable rating under Diagnostic Codes 7801 or 7802.  38 C.F.R. § 4.118 (2010).

Based on the foregoing, the Board concludes that the disability due to the Veteran's left inguinal hernia scar is manifested by symptomatology that does not warrant a rating in excess of 10 percent since May 4, 2010.

In sum, the Board finds that the evidence does not show entitlement to any rating higher than the currently assigned ratings for left inguinal hernia scar of 0 percent prior to May 4, 2010, and 10 percent thereafter.  The Board has considered whether additional ratings are in order, but sees no additional shift in severity to justify that.  38 C.F.R. § 4.130 (2010); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran has also stated that his left inguinal hernia has worsened.  The Rating Schedule provides criteria for rating inguinal hernias.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2010).  Those criteria provide a 0 percent rating for an inguinal hernia that is small, reducible, or without true hernia protrusion.  A 10 percent rating is provided for an inguinal hernia that is not operated, but remediable.  A 30 percent rating is provided for an inguinal hernia that is small, postoperative, recurrent, or unoperated or irremediable, and is not well supported by truss or not readily reducible.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2010).

The March 2006 VA examination noted no hernia was seen or palpable.  On one occasion in November 2008, a VA clinician indicated it was possible that the Veteran's left inguinal hernia had recurred.  However, on VA examination in May 2010, the examiner found no recurrence of the left inguinal hernia, and noted that an August 2009 ultrasound of the groin did not show a left inguinal hernia.  Therefore, the Board finds that the criteria for a compensable rating for an inguinal hernia are not met.  As no inguinal hernia was found on any examination or contemporary VA treatment records throughout the period on appeal, the condition does not meet the criteria of recurrent.  As it was previously operated, it does not meet the criteria of unoperated or irremediable.  Furthermore, that examination found no limitation of function.  Therefore, the Board finds that the criteria for a compensable rating under Diagnostic Code 7338 are not met.

Accordingly, the Board finds that the criteria for ratings greater than 0 percent prior to May 4, 2010, and greater than 10 percent thereafter are not met.  The preponderance of the evidence is against the claim for increase and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected left inguinal hernia scar, reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's left inguinal hernia scar is productive of total occupational impairment, and the evidence does not show that that the disorder causes unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

Entitlement to a compensable rating for left inguinal hernia scar prior to May 4, 2010, is denied.

Entitlement to a rating in excess of 10 percent for left inguinal hernia scar from May 4, 2010, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


